Citation Nr: 1508154	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-02 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability rating for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD), currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1976 to August 1991, with an additional four months and seven days of active service prior to that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's IBS and GERD result in diarrhea, constipation, reflux, regurgitation, epigastric pain, dysphagia and dyspepsia, and abdominal distress, but does not result in material weight loss, hematemesis, melena, or considerable impairment of health.

2.  The Veteran has occasional bowel leakage that is related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for IBS and GERD have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7319 (2014).

2.  The criteria for a 10 percent disability rating, but not higher, for bowel leakage related to service-connected disabilities, have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7332 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Board notes that the Veteran is in receipt of a 30 percent rating for his IBS and GERD under Diagnostic Code 7319, which is the highest schedular rating available for that code.  Nonetheless, the Board has considered whether the Veteran's symptoms warrant a higher rating under another diagnostic code.  Diagnostic Code 7346 provides for a 60 percent rating where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of consideratble impairment of health.  A 10 percent rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  However, the Board finds that a higher rating is not warranted.

The primary evidence concerning the level of severity of the Veteran's IBS and GERD symptoms comes from VA examinations and medical treatment records.  VA examinations from the time period on appeal show that the Veteran consistently reported experiencing diarrhea and constipation that affected his life on a daily basis.  See also Veteran statement dated September 14, 2010.  The Veteran also reported daily, mild abdominal cramps with severe abdominal cramping occurring 2 to 4 times per month.  During the January 2013 VA examination, the Veteran reported persistently recurring epigastric distress, pyrosis, reflux, regurgitation, and related sleep disturbance occurring 4 or more times per year.

The Veteran's VA examinations also show that he has consistently denied other symptoms of IBS and GERD, most notably vomiting, bloody stools, bloody vomit, or weight loss.  See also Private treatment records dated June 19, 2009, and March 19, 2009.  The Board acknowledges that during his January 2013 VA examination, the Veteran reported transient episodes of melena that occurred once per year.  However, the April 2013 VA examiner noted that the Veteran had no melena or hematochezia.  Furthermore, VA examiners consistently found that there was no evidence of malnutrition, fistulas, ostomy, debility, or anemia or other serious complications or other general health effects attributable to the intestinal condition.

The Board finds that the weight of the evidence demonstrates that a rating in excess of 30 percent is not warranted.   The evidence of record does not show, nor does the Veteran assert, that his IBS and GERD has ever resulted in vomiting, material weight loss and hematemesis or melena with moderate anemia, or any symptom combination productive of severe impairment of health.  Rather, the Veteran's primary symptoms are diarrhea, constipation, bowel incontinence, and abdominal distress (to include pain, cramps, and bloating).  The Board finds no evidence of greater health impairment.  The Board acknowledges that the Veteran believes his IBS and GERD disorders to be of great severity.  However, his symptomatology is consistent with the criteria for a 30 percent rating under Diagnostic Code 7319 for severe irritable colon syndrome.  Accordingly a rating in excess of 30 percent must be denied.

In addition, a separate, compensable rating is not warranted under Diagnostic Code 7346.  Specifically, of all of the symptomatology associated with that code, the Veteran only manifests epigastric distress.  As such, he does not meet the criteria necessary for a 10 percent rating or any rating in excess of 10 percent under Diagnostic Code 7346,

Consistent with Fenderson, the Board has considered whether staged ratings should be applied in this case.  However, as the Veteran's symptoms have remained constant during the period on appeal, there is no evidence that staged ratings are appropriate.

II.  Bowel Incontinence

The Board acknowledges that the Veteran has complained of bowel incontinence associated with his IBS and GERD.  January 2013 VA examination; see also April 2013 VA examination (Veteran stated that he had trouble keeping himself clean after bowel movements).  The Board finds that a separate rating is warranted for the bowel incontinence under Diagnostic Code 7332, which provides for a 10 percent rating where the Veteran has constant slight, or occasional moderate leakage.  The Board has also considered whether a higher rating is warranted.  However, the criteria for a higher rating under that code have not been met, as the Veteran does not wear a pad for his bowel incontinence, and is not shown to have more than occasional leakage.  This is reported in the January 2013 VA examination report.

III. Extraschedular considerations

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Board acknowledges the Veteran's contention that a higher rating is warranted because he gained approximately 20 pounds in the past three years.  However, there is no evidence that his weight gain is related to his gastrointestinal problems.  To the contrary, the Veteran stated that the weight gain was due to not watching what he eats and not exercising.  January 2010 VA examination; November 2009 VA examination.  Accordingly, the Veteran's weight gain is not a symptom the Board will consider in determining whether the rating criteria are adequate.

As explained above in denying the higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned to be appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's IBS and GERD condition is manifested in diarrhea, constipation, bowel incontinence and abdominal distress.  The Board does not diminish the Veteran's need to use the bathroom regularly throughout the day.  However, the limitations it causes on the Veteran's employment are already recognized by the 30 percent rating in effect for his IBS and GERD symptoms, and the 10 percent rating provided for bowel incontinence.  

In sum, because the Veteran's symptoms are all encompassed by the schedular rating criteria, the Board finds that the rating criteria specifically contemplate the Veteran's IBS and GERD symptomatology.

The Board has also considered whether the issue of entitlement to TDIU was reasonably raised by the record in this case.  The Board notes that the RO denied the Veteran's claim for TDIU in a June 2013 rating decision, and the Veteran has not filed a notice of disagreement with that decision.  However, a claim for TDIU is part of an increased rating claim when the appellant asserts that he is unable to work due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's representative has asserted that the Veteran is totally disabled due to the cumulative impact of his service-connected disabilities.  

The Board finds that there is no evidence, other than the representative's conclusory statement, that the Veteran's service-connected disabilities, either singularly or collectively, render him unable to work.  Rather, the Veteran stated during the November 2009 and January 2010 VA examinations that although he had difficulty meeting expectations in an occupational setting with strict time schedules, he would not have a problem in a setting where he has free access to the bathroom and no strict time constraints.  The January 2013 VA examiner specifically noted that the Veteran's gastrointestinal condition did not impact his ability to work.

Furthermore, the Veteran stated in the April 2013 VA examination that his bathroom usage and the odor caused by his bowel incontinence impacted his ability to work.  However, he explained that he has not obtained employment since being laid off because he "just [didn't] want to go through the aggravation."  Thus, the Veteran's unemployment appears to be due to his feelings about his bathroom usage and bowel incontinence, rather than because of the disabilities themselves.  The Board sees no evidence in the record suggesting that the Veteran would be mentally or physically incapable of performing work due to his service connected disabilities.

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities to include chronic prostatitis and prostadynia, irritable bowel syndrome with gastroesophageal reflux disease, tinnitus, chronic low back strain, right inguinal hernia, bilateral epididymectomy, and bilateral hearing loss.  Accordingly, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115;  Johnson, 762 F.3d at 1365-1366.

IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated September 2009 is of record. The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Additionally, the Veteran was provided thorough medical examinations and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome with gastroesophageal reflux disease is denied.

Entitlement to a separate compensable rating of 10 percent for bowel incontinence is granted, subject to the laws governing payment of monetary benefits.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


